          Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

 WORLD WAR II THEATRE, INC.
     Plaintiff,                                          CIVIL ACTION NO. 19-11187

 versus
                                                         JUDGE: CARL J. BARBIER
 DESIMONE CONSULTING
 ENGINEERING GROUP, LLC;
 WILLIAM R. O'DONNELL, P.E.;                             MAGISTRATE JUDGE:
 EVANSTON INSURANCE                                      MICHAEL B. NORTH
 COMPANY; MARKEL SPECIALTY
 INSURANCE COMPANY; AND
 MARKEL INSURANCE COMPANY
      Defendants


            EXHIBIT LIST OF PLAINTIFF, WORLD WAR II THEATRE, INC.

        World War II Theatre, Inc. ("WWII") submits its list of exhibits that it will or may use

during the trial of this matter:

1.      Insurance Policy # MKLV7PL003149 issued to DeSimone Consulting Engineering Group,
        LLC by Evanston Insurance Company

2.      Evanston Insurance Company's Responses to Interrogatories and Requests for Production
        of Documents dated February 10, 2020

3.      Responses of Evanston Insurance Company to Requests for Admission dated August 27,
        2020 with Exhibit A (June 1, 2020 letter from D. Denny), Exhibit B (Evanston 0002), and
        Exhibit C (Claim File 001164) attached

4.      William O'Donnell's Answers to Interrogatories and William O'Donnell's Responses to
        Requests for Documents dated March 16, 2020 and William O'Donnell La. License and
        WWIITI time entries produced therewith, DES 025435-025438

5.      DeSimone Responses to Requests for Admission dated August 27, 2020

6.      February 12, 2019 email from J. Wurst to T. Brennan, J. Nardiello, W. O'Donnell, and P.
        Busteed re certification of Pay App. 16, DES 047258

7.     December 21, 2021 email string between S. McGovern R. Area, et al., re: CCD 6 March
       billing, DES 020830 - 020841

8.     Nov. 26, 2018 email from J. Wurst to W. O'Donnell, et al. re: schedule update, DES
       018114
      Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 2 of 23




9.    Aug. 30, 2018 email from W. O'Donnell to J. Wurst, A Reyna re: Higgins Hotel safety
      issues, DES 022697-022703

10.   August 9, 2018 email from S. McGovern to R. Areas regarding W14x22 beam on column
      line 1, DES 021523

11.   August 13, 2018 email string between S. McGovern and R. Areas regarding 3rd floor beam,
      DES 021588-021589

12.   August 14, 2018 email string between R. Areas and S. McGovern re: beam safety issues,
      DES 021605-021607

13.   August 15, 2018 email from E. Long to J. Nichols requesting peer review, WWII 023205;
      DES 216907

14.   August 15, 2018 email from J. Wurst to W. O'Donnell regarding structural issues,
      DES 021676

15.   August 15, 2018 email string between S. McGovern and R. Areas regarding structural
      beam detail, DES 021653-021656

16.   August 15, 2018 email from R. Areas to S. McGovern attaching repair sketch, SSK 58,
      DES 021666-021670

17.   August 15, 2018 email from R. Areas to S. McGovern rescinding previous repair sketch,
      DES 021671 - 021675

18.   August 15, 2018 email from R. Areas to S. McGovern attaching revised repair sketch,
      SSK 59, DES 021677-021682

19.   August 15, 2018 email from W. Palmisano to A. Areas, et al., regarding constructability
      of bearing wall, DES 021686-021687

20.   August 16, 2018 email from W. Palmisano to B. Farnsworth and E. Long regarding
      notification of stop order, WWII 023275-023280

21.   August 16, 2018 email from R. Areas to W. O'Donnell, et al., attaching drawings where
      work can proceed, DES 021874-021879

22.   August 16, 2018 email from R. Areas to S. McGovern regarding temp. shoring and
      Concrete Masonry Unit wall, DES 021884-021885

23.   August 17, 2018 email from J. Wurst to W. O'Donnell regarding beam discussed since last
      Thursday, DES 021895-021899

24.   August 16, 2018 email string between S. McGovern, R. Areas, et al., regarding response
      to stop order, DES 021884-021885




                                             -2-
      Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 3 of 23




25.   August 22, 2018 email from S. McGovern to R. Areas and W. O'Donnell attaching shoring
      photos and product info, DES 021989-021996

26.   August 23, 2018 email from E. Long to J. Wurst regarding frustration with DeSimone's
      failure to exhibit sense of urgency, DES 022053

27.   August 27, 2018 email from S. McGovern to R. Areas confirming one-week delay caused
      by stop pour notice, DES 022270

28.   August 27, 2018 email from R. Areas to S. McGovern requesting mill certificates, DES
      022271

29.   August 28, 2018 email from J. Wurst to W. O'Donnell regarding request for a written stop
      work order, DES 022369

30.   August 28, 2018 email from W. O'Donnell to J. Wurst attaching stop work letter from W.
      O'Donnell, DES 022408-022410

31.   August 28, 2018 email string from W. O'Donnell to J. Wurst attaching stop work letter
      from W. O'Donnell, DES 022408-022410

32.   August 28, 2018 email from E. Long to J. Wurst requesting peer review, DES 022409

33.   August 28, 2018 email from A. Tan to R. Goolabsignh, et al., regarding 16 beams that still
      require action, DES 022397-022404

34.   August 28, 2018 email from J. Wurst to W. O'Donnell requesting status of peer review that
      was due last Friday, DES 015229

35.   August 28, 2018 email from J. Wurst to W. O'Donnell requesting peer review, DES
      015324

36.   August 29, 2018 email from J. Wurst to W. O'Donnell requesting peer review as soon as
      possible this morning, DES 015323

37.   August 29, 2018 email string between W. Palmisano, J. Wurst, R. Farnsworth et al.
      regarding need for direction, DES 022470 - 022471

38.   August 30, 2018 email from W. Palmisano to E. Long, et al., to regarding structural
      deficiencies, DES 022635 - 022639

39.   August 30, 2018 email from J. Wurst to W. O'Donnell regarding need to immediately
      address safety concerns, DES 022642 - 022646

40.   August 29-30, 2018 email string between E. Long and W. O'Donnell requesting safety
      assurances and providing work limitations, DES 022591-022592

41.   August 30, 2018 email from W. O'Donnell to J. Wurst, A. Reyna attaching drawings of
      undersized beams, DES 022639


                                             -3-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 4 of 23




42.   August 30, 2018 email from J. Wurst to W. O'Donnell regarding safety issues, DES
      022639-022640

43.   September 4, 2018 email from R. Areas to A. Reyna, W. O'Donnell, et al., attaching beam
      repair sketch, SSK 64, DES 022835-022836

44.   September 6, 2018 email from W. O'Donnell to P. Busteed, et al., attaching structural
      repair key plans, DES 023162-023167

45.   September 7, 2018 email from P. Busteed to R. Farnsworth, et al., attaching draft CCD 6
      for review, DES 023195-023207

46.   September 7, 2018 email from R. Goolabsingh to P. Busteed, W. O'Donnell regarding
      revisions to repair group tables, DES 023251-023257

47.   September 8, 2018 email from W. Palmisano to P. Busteed regarding comments on draft
      CCD 6, DES 023413-023426

48.   September 8, 2018 email from P. Busteed to W. Palmisano regarding draft CCD 6, DES
      023466-023482

49.   September 10, 2018 email from J. Wurst to W. O'Donnell requesting info for peer review,
      DES 023488-023489

50.   September 8, 2018 email from P. Busteed attaching draft of CCD #6, DES 023195-023207

51.   September 10, 2018 email from S. McGovern to E. Long attaching revised CCD #6 with
      initial repair details at 17 locations, DES 023500/WWII 031875-031893

52.   September 13, 2018 email from W. Palmisano to P. Busteed requesting an update on the
      status of Phase 1B details, WWII 025160

53.   September 13, 2018 email from P. Busteed to W. Palmisano regarding Group 1B repairs,
      WWII 025159

54.   September 13, 2018 email from W. O'Donnell asserting incorrect dates that repair sketches
      will be completed, WWII 025107

55.   September 14, 2018 email string from W. Palmisano to P. Busteed regarding failure to
      provide Group 1B repair details, WWII 025159-025614

56.   September 15, 2018 email from W. Palmisano to W. O'Donnell regarding failure to
      provide Group 1B final sketches, DES 023920

57.   September 16, 2018 email from R. Areas attaching additional repair sketches for Group
      1B, DES 023985-023988

58.   September 17, 2018 email from P. Busteed to W. Palmisano, et al., attaching CCD #6.1
      with additional repair details, WWII 025277-025295


                                             -4-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 5 of 23




59.   September 18, 2018 email from S. McGovern to R. Areas regarding invalidity of repair
      sketch SSK-79, DES 024552

60.   September 18, 2018 email from W. O'Donnell to J. Wurst attaching DeSimone's
      "executive summary" of structural errors and required repairs, DES 024533-024538

61.   September 19, 2018 email from W. O'Donnell to J. Wurst attaching "revised" executive
      summary, DES 024563-024656

62.   September 19, 2018 email from P. Busteed attaching CCD #6.2 with additional steel repair
      details, WWII 120886-120899, DES 024589, et seq.

63.   September 19, 2018 email from P. Busteed to R. Areas requesting update of the status of
      SSK 79, which is "holding up Group B" repair, DES 024557

64.   September 20, 2018 email from P. Busteed to W. O'Donnell and R. Areas regarding SSK
      79 Alternate Detail and day for day delay, DES 024615

65.   September 20, 2018 email from R. Areas to P. Busteed regarding team's awareness of
      urgency, DES 024617, et seq.

66.   September 21, 2018 email from S. McGovern to E. Long attaching CCD 6 updates for
      9/20/18, DES 024806-024809

67.   September 21, 2018 email from S. McGovern to E. Long attaching CCD 6 updates for
      9/21/18, DES 024819-024826

68.   September 24, 2018 email string between J. Wurst and E. Long confirming that Group 1B
      repair details have not been released, DES 024949-024950

69.   September 27, 2018 email from R. Areas to S. McGovern regarding SSK 86 is no longer
      applicable, DES 025245-025246

70.   Sept. 28, 2018 email from T. LeCorgne to P. Busteed, et al., regarding Overdue
      Deliverables, DES 025285

71.   September 29, 2018 email from P. Busteed to W. O'Donnell regarding Group 1B repairs
      and construction delay, DES 025393

72.   September 29, 2018 email from W. O'Donnell to P. Busteed regarding unknowns until 3rd
      floor peer review is completed, DES 025396

73.   September 29, 2018 email from W. O'Donnell to P. Busteed requesting PC to opine on the
      most efficient repair scheme for Repair Nos. 6 & 7, DES 025400

74.   October 1, 2018 email from W. O'Donnell to J. Wurst regarding costs adding up to make
      the building structure right, DES 38758-38759




                                            -5-
      Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 6 of 23




75.   October 2, 2018 email string between J. Wurst and W. O'Donnell requesting review of
      Ellis cost for the 14 repairs, DES 038832

76.   October 1, 2018 email string between R. Areas and S. McGovern regarding beam
      reinforcement, DES 038690-038692

77.   October 1, 2018 email from J. Wurst to W. O'Donnell, et al., questioning new changes to
      repair detail, DES 038693-038695

78.   October 2, 2018 email from J. Wurst to W. O'Donnell, et al., regarding 35 days to figure
      out a repair is a big problem that will not get explained away, DES 03881

79.   October 2, 2018 email from J. Wurst to W. O'Donnell regarding need to issue all final
      fixes, DES 038836

80.   October 4, 2018 email from J. Wurst to P. Busteed, W. O'Donnell and R. Areas regarding
      CCD 006 - Grid 1 repair needed long ago, DES 039014-039015

81.   October 4, 2018 email from S. McGovern to R. Areas and P. Busteed requesting estimated
      date for completion of repair detail, DES 039064-039066

82.   October 4, 2018 email from R. Areas to P. Busteed attaching sketch SSK-92 for repair
      Group 1B #8, #13 and #16, DES 039128-039129

83.   October 5, 2018 email from P. Busteed to E. Long attaching CCD #6.3, WWII 120930-
      120941

84.   October 5, 2018 email from P. Busteed to W. Palmisano, E. Long, et al., attaching CCD
      6.3, DES 039107-039119

85.   October 5, 2018 email string between P. Busteed, W. O'Donnell, et al., regarding revised
      SSK 092, DES 039128-039129

86.   October 6, 2018 email from W. O'Donnell to R. Goolabsingh, R. Areas regarding
      foundation capacity issue, DES 039130

87.   October 8, 2018 email from R. Goolabsingh to W. O'Donnell regarding foundation issue
      and attaching foundation plan, DES 039165-039167

88.   October 8, 2018 email string between W. O'Donnell and R. Goolabsingh re: foundation
      fix, DES 039174-039177

89.   October 8, 2018 email string between E. Long and S. McGovern regarding overtime, DES
      039147-039148

90.   October 8, 2018 email string between S. McGovern and E. Long, et a/., regarding overtime
      and continued revisions to repair, DES 039157-039159




                                             -6-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 7 of 23




91.    October 8, 2018 email string between R. Farnsworth and S. McGovern regarding
       Palmisano working as fast as possible to react to the surprises, DES 039162-039164

92.    Minutes of WWIITI October 8, 2018 Board meeting, WWII 092066-092093

93.    October 11, 2018 email string between R. Areas and S. McGovern regarding CCD 6
       repairs, DES 039650-039651

94.    October 11, 2018 email from E. Long to P. Busteed, W. O'Donnell, et al., requesting
       confirmation of foundation issues, DES 039336

95.    October 11, 2018 email from J. Wurst to W. O'Donnell requesting his response to request
       concerning foundation issues, DES 039342

96.    October 11, 2018 email string between W. O'Donnell, P. Busteed, et al., regarding
       foundation repairs, DES 039355-039357

97.    October 12, 2018 email string between W. O'Donnell, P. Busteed, et al., regarding
       foundation deficiency, DES 039686-039687

98.    October 12, 2018 email string between McGovern and Areas regarding W40x beam, DES
       039688-039690

99.    October 15, 2018 email from J. Wurst to W. O'Donnell attaching RCO 71 request for delay
       due to stop work notification, DES 039839-039875

100.   October 17, 2018 email from R. Areas to P. Busteed, et al., responding to questions and
       attaching new repair sketches SSK 87, 93D, 103, 104, DES 040446-040452

101.   October 17, 2018 email from Jim Wurst to R. Farnsworth and E. Long attaching peer
       review report by Ysrael A. Seinuk, P.C. Consulting Engineers, WWII 034105-034230/
       DES 040261-040386

102.   October 22, 2018 email from J. Wurst to R. Farnsworth attaching CCD 6.4, WWII 034977-
       034978, 034981-035010

103.   October 26, 2018 email string between J. Wurst, W. O'Donnell, et al., regarding pile design
       delay, DES 041262-041263

104.   October 26, 2018 email from WWIIT to DeSimone recommending structural engineer on
       site, WWII 035526

105.   October 26, 2018 email string between E. Long, W. O'Donnell, et al., regarding mitigation
       of delay, DES 041264-041269

106.   October 29, 2018 email from E. Long to W. Palmisano attaching CCD 6.5 with foundation
       repairs, WWII 035742-035758




                                               -7-
        Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 8 of 23




107.   November 10, 2018 email from McGovern to E. Long attaching CCD 6 Updates for 11/3
       and 11/4/18, DES 042710-042724

108.   November 27, 2018 email from Palmisano to NBWW and WWIIT attaching CCD #6 repair
       cost estimate for additional steel repairs and foundation work, DES 043641-043643

109.   DeSimone's Response to Second Set of Requests for Production, O'Donnell Depo. Exh. 1

110.   O'Donnell Depo. Exh. 6, NIST Special Publication 1218

111.   O'Donnell Depo. Exh. 9, July 21, 2016 letter and appendices from W. O'Donnell to J.
       Wurst titled Structural Engineering Design Services, DES 001790-001799

112.   O'Donnell Depo. Exh. 14, July 13, 2018 email and attachments from R. Goolabsingh to J.
       Stewart regarding Higgins Hotel field reports, DES 037877-037881

113.   O'Donnell Depo. Exh. 15, May 15, 2018 email and attached letter from W. O'Donnell to
       J. Wurst regarding CCD#3 steel issues 2nd and 3rd floor sequence 1 and 2, DES 036262-
       036924

114.   O'Donnell Depo. Exh. 16, email string with attachments between W. O'Donnell and J.
       Wurst regarding response to Higgins Hotel claim letter, DES 021175-021179

115.   O'Donnell Depo. Exh. 17, May 11, 2018 email and attachments from J. Wurst to W.
       O'Donnell regarding CCD#3 letter dated May 11, 2018 from R. Farnsworth to J. Wurst;
       DES 036126-036130

116.   O'Donnell Depo. Exh. 20, February 21, 2019 email string between J. Wurst and W.
       O'Donnell regarding payment of CCD#3 costs, DES 048172-048173

117.   O'Donnell Depo. Exh. 21, email string regarding CCD#3 costs and repairs, DES 044710-
       044713

118.   O'Donnell Depo. Exh. 22, August 9-14, 2018 email string between S. McGovern and R.
       Areas regarding 3rd Floor SE beam, DES 014769-014770

119.   O'Donnell Depo. Exh. 23, August 15, 2018 email string regarding W14 x 22 undersized
       3rd floor beam at SE masonry wall unit, DES 021683-021684

120.   O'Donnell Depo. Exh. 24, August 22-23, 2018 DeSimone email string regarding review of
       Higgins Hotel drawings and overstressed beams at level 3 support concrete masonry wall
       unit, DES 015136-015137

121.   O'Donnell Depo. Exh. 25, August 23, 2018 email from W. O'Donnell to R. Areas, et al.,
       regarding review of undersized beams, DES 022115

122.   O'Donnell Depo. Exh. 27, August 29, 2018 email from W. O'Donnell to R. Areas, et al.,
       regarding structural repairs, DES 022411-022412



                                             -8-
        Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 9 of 23




123.   O'Donnell Depo. Exh. 28, August 27, 2018 email from W. O'Donnell and E. Riopel, et
       al., regarding claim on hotel project for undersized beams, DES 015175-015174

124.   O'Donnell Depo. Exh. 29, August 28, 2018 email string regarding stop work order and
       peer review request, DES 022394-022396

125.   O'Donnell Depo. Exh. 33, August 28, 2018 email string and attached August 28, 2018
       letter from W. O'Donnell to J. Wurst regarding stop work order, DES 022408-022410

126.   O'Donnell Depo. Exh. 38, September 17, 2018 email from E. Long to J. Wurst and W.
       O'Donnell regarding WWIITI Board meeting, DES 024048

127.   O'Donnell Depo. Exh. 39, September 20, 2018 email from E. Long to J. Wurst and W.
       O'Donnell regarding WWIITI Board meeting, DES 024616

128.   O'Donnell Depo. Exh. 52, September 21, 2018 email from S. McGovern to E. Long and
       attached 9/20/18 CCD#6 update, DES 024806-024809

129.   O'Donnell Depo. Exh. 56, October 8, 2018 email from W. O'Donnell to P. Busted and
       attached photos of repair timeline, DES 039216-039222

130.   O'Donnell Depo. Exh. 57, September 28-October 1, 2018 emails and attachments
       regarding estimated schedule and costs and delay for CCD#6, DES 038513-038574

131.   O'Donnell Depo. Exh. 58, December 7, 2018 email and attachments from R. Area to P.
       Busteed regarding structural sketch log through December 4, 2018, DES 044113-044117

132.   O'Donnell Depo. Exh. 60, email string with attached letter dated September 5, 2018 from
       W. O'Donnell to J. Wurst regarding structural repair narrative, DES 022902-022908

133.   O'Donnell Depo. Exh. 68, September 4-6, 2018 email string regarding repair details, DES
       023155-023161

134.   O'Donnell Depo. Exh. 69, email string regarding hotel safety and peer review and attached
       letter from Y. Seinuk to J. Wurst dated September 11, 2018 regarding peer review, DES
       023659-023665

135.   O'Donnell Depo. Exh. 75, Sept. 19, 2018 email string between W. O'Donnell and J.
       Cummings re: superintendent to oversee repairs, DES 024580 - 024582

136.   September 19, 2018 email string regarding CCD#6 superintendent, DES 024580-024582

137.   O'Donnell Depo. Exh. 85, November 9-12, 2018 email string regarding payment of
       CCD#6 costs, DES 042797-042798

138.   O'Donnell Depo. Exh. 86, November 16, 2018 email string between W. O'Donnell and E.
       Long, et al., regarding CCD#6 payments, DES 043085-043087




                                              -9-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 10 of 23




139.   O'Donnell Depo. Exh. 88, November 20, 2018 email string between W. O'Donnell and R.
       Farnsworth regarding CCD#6 payments, WWII 037672

140.   O'Donnell Depo. Exh. 89, November 9-12, 2018 email string and attachments regarding
       temporary roof costs, DES 042763-042796

141.   O'Donnell Depo. Exh. 91, March 10-11, 2019 email string and attachments regarding
       CCD#6 February 2019 billing summary, DES 048682-048708

142.   O'Donnell Depo. Exh. 94, February 13-20, 2019 email string regarding payment
       application #16 and attached DES February 20, 2019 CCD-6 Narrative January Billing
       Summary Review, DES 048139-048145

143.   O'Donnell Depo. Exh. 95, March 1, 2019 email string and attachments from S. McGovern
       to W. O'Donnell, et aL, regarding responses to DES February 20, 2019 CCD-6 Narrative
       January Billing Summary Review, DES 048322-048389

144.   O'Donnell Depo. Exh. 96, March 11, 2019 email and attachments from W. O'Donnell to
       P. Busteed regarding CCD#6 invoice #4, DES 048600-048664

145.   O'Donnell Depo. Exh. 97, DES Hard Rock Printout

146.   O'Donnell Depo. Exh. 105, April 12, 2019 email and attachments from R. Areas to P.
       Busteed regarding CCD#6 February 2019 invoice #5, DES 049742-049770

147.   O'Donnell Depo. Exh. 107, April 2019 email string regarding CCD#6 February 2019
       invoice #5, DES 050390-050392

148.   O'Donnell Depo. Exh. 113, March-April 2019 email string and attachments regarding hotel
       valet ramp, DES 050181-050191

149.   O'Donnell Depo. Exh. 116, October 6-8, 2018 email string and attachments between W.
       O'Donnell and R. Goolabsingh, et al., regarding foundation, DES 039165-039167

150.   O'Donnell Depo. Exh. 117, October 6-8, 2018 email string and attachments between W.
       O'Donnell and R. Goolabsingh, et al., regarding foundation design, DES 039174-039177

151.   O'Donnell Depo. Exh. 118, October 9-11, 2018 email string between E. Long and P.
       Busteed regarding review of foundation design, DES 039336-039337

152.   O'Donnell Depo. Exh. 120, October 10-11, 2018 email string regarding foundation
       deficiencies and repairs, DES 039556-039566

153.   O'Donnell Depo. Exh. 121, October 10-15, 2018 email string regarding foundation
       deficiencies and repairs, DES 039888-039890

154.   O'Donnell Depo. Exh. 122, October 31-November 1, 2018 email string and attachments
       regarding CCD#6 repair sketches, DES 042152-042160



                                             -   10-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 11 of 23




155.   O'Donnell Depo. Exh. 123, October 24-25, 2018 email string regarding hotel foundation,
       DES 41149-041154

156.   O'Donnell Depo. Exh. 130, 171117-HHCC Structure Construction Set Drawing, S-001
       General Notes, Drawing Index & Load Schedule

157.   RCO 10R, WWII 000033-000067

158.   Oct-Dec 2019 HHCC Group Rooms Control Log, WWII 000333-000351

159.   Change Order 3, WWII 000733-000738

160.   December 12, 2017 Phelps email and attached Commercial Note, WWII 010544-010551

161.   December 21, 2017 Commercial Note, WWII 122425-122433

162.   ASI 0003, WWII 011060-011064

163.   Higgins Hotel project change orders 1 through 14, WWII 000733-000738, 051474,
       052756-53043, 056877-056878, 059691-059709, 122006-122399

164.   August 28, 2018 Letter from R. Farnsworth to J. Wurst regarding RCO 23-ASI #6
       Structural Steel Changes, WWII 031375-031376

165.   All Palmisano hotel project Payment Applications and backup documentation for same,
       including, but not limited to:

       -- Payment Application #1, WWII 008335-008337, 120634-120635
       --Payment Application #2, WWII 010730-010734, 027939-027965, 072718-027219
       --Payment Application #3, WWII 011046-011051, 028032-028049
       --Payment Application #4, WWII 028189-028217, 028528-028557
       --Payment Application #5, WWII 028722-028770, 029008-029015
       --Payment Application #6, WWII 029163-029211, 029340-029349, 029415-029424
       --Payment Application #7, WWII 000793-000800, 016101-016184
       --Payment Application #8, WWII 018182-018249, 030403-030416
       --Payment Application #9, WWII 020261-020336
       --Payment Application #10, WWII 030832-030947
       --Payment Application #11, WWII 024749-024827, 031951-031964
       --Payment Application #12, WWII 026805-026900
       --Payment Application #13, WWII 036410-036486
       --Payment Application, #15 WWII 075433-075512
       --Payment Application #16, WWII 043955-043978, 076585-076591
       --Payment Application #17, WWII 047699-047726
       --Payment Application #18, WWII 049967-049995
       --Payment Application #19, WWII 051693-051720, 052209-052218, 078147 -078155
       --Payment Application #20, WWII 054750-054776, 079050-079062
       --Payment Application #21, WWII 057415-057441
       --Payment Application #22, WWII 059397-059423, 079983-079993, 080041- 080052
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 12 of 23




       --Payment Application #23, WWII 061390-061399, 080692-080704
       --Payment Application #24, WWII 080949-080960, 081108-081121
       --Payment Application #25, WWII 082406-082415
       -- Payment Application #26, WWII 069453-069463

166.   CCD#6 Backup Docs for Pay Apps 14, 16, 17, and 18, WWII 076627-076629, 075809-
       076000, 076554-076578, 077068-077099

167.   November 21, 2018 Palmisano email with backup for CCD#6 Invoice No. #2, WWII
       039308-039487

168.   PSI Invoices, WWII 039878-039888, 042533-042607, 074311-74319, 075428-075432

169.   RCO 092, WWII 042664-042680, 044523-044539

170.   Dec. 17, 2018-Feb. 7, 2019 email string between R. Farnsworth, E. Long, et al., attaching
       invoice and endorsement no. 6 for extended builder's risk, WWII 046861-046869

171.   Aug. 30 email from U. Omar to C. Green, B. Mackie, et al., attaching invoice and
       endorsement no. 7 extending builder's risk insurance to Sept. 16, 2019, WWII 061325-
       061327

172.   June 17, 2019 email from K. Stone to E. Long and attached Hotsmark Invoice No. 17,
       WWII 078882-078883, WWII 078945-078963

173.   CCD #6 October 2019 Backup/CCD#6 Invoice #7, WWII 082217-082228

174.   WWII CCD#6 Meeting Minutes dated October 23, 2018, October 30, 2018, November 13,
       2018, November 20, 2018, and December 4, 2018, WWII 86548-86567

175.   STAR reports for July 2019, August 2019, September 2019, October 2019, November
       2019, December 2019, January 2020, February 2020, April 2020, WWII 086527-086534,
       122424, 122400-122401

176.   Copies of Hostmark general ledgers, WWII 085074-086493

177.   WWIITI Board Meeting material for May 24, 2018, WWII 091570-091584

178.   WWIITI Board Meeting material for October 24, 2019, WWII 093517-093543

179.   WWIITI Board Meeting material for November 15, 2019, WWII 093610-093640, 120571-
       120600

180.   WWIITI Board Meeting material for September 19, 2019, WWII 118438-118463

181.   WWIITI Board Meeting material for January 30, 2020, WWII 122402-122423

182.   January 27, 2020 email from Patrick Busteed to O'Donnell attaching RCO #269 for Gallo's
       extended general conditions costs, DES 051531-051604


                                             -12-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 13 of 23




183.   July 2020 Final Settlement to Palmisano, WWII 096550-096557

184.   Hostmark Agreement, WWII 106300-106380

185.   WWIITI Contract with Palmisano, WWII 120747-120830

186.   WWII Q1 2019 UNO Survey, WWII 122434-122603

187.   November 27-28, 2018 Cajun Daily Work Reports, DES 046861-046863

188.   Jan. 27, 2020 email from W. O'Donnell to R. Areas, et al., attaching support documentation
       for RCO 29-Gallo's extended general conditions, DES 046742 - 046937

189.   Jan. 27, 2020 email from P. Busteed to W. O'Donnell attaching support documentation for
       RCO 29-Gallo's extended general conditions, DES 051531 - 51604

190.   November 19, 2018 wire payment from DES to WWIITI for $88,000, DES 51605

191.   Aug. 2-7, 2019 email string between S. McGovern, E. Long, R. Farnsworth regarding
       extension of builder's risk insurance, WWII 059621-059624

192.   August 30, 2018 email from J. Wurst to W. O'Donnell, et al., attaching R. Farnsworth's
       letter regarding RCO 23-ASI6, DES 022599-022601

193.   May 22, 2018 email string between W. O'Donnell and R. Areas regarding RFI 43 "full
       story," DES 036815-036818

194.   October 4, 2018 email from J. Wurst to W. O'Donnell, R. Areas, P. Busteed regarding grid
       1 repair holding up the roof, continuing PC's delay claim, DES 039014-039015

195.   October 8, 2018 email from W. Palmisano to R. Farnsworth, W. O'Donnell, et al.,
       regarding 12 new beams and no idea this additional scope was coming, DES 039162

196.   October 11, 2018 email from E. Long to J. Wurst and W. O'Donnell regarding insurance
       company reimbursement, DES 039392

197.   October 15, 2018 email from E. Long to W. O'Donnell, P. Busteed, et al., regarding
       foundation fix, peer review, and final CCD #6 release, DES 039838

198.   October 15, 2018 email from J. Wurst to W. O'Donnell attaching R0071, request for 10-
       day delay due to 8/23/18 order, DES 039839

199.   October 17, 2018 email from R. Farnsworth to W. O'Donnell regarding YAS report, DES
       040403

200.   February 13, 2019 email from P. Busteed to E. Long, W. O'Donnell, et al., regarding cost
       approval process, DES 047850




                                              -13-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 14 of 23




201.   Apr. 22, 2019 email from P. Busteed to W. O'Donnell regarding offer to client's legal
       team, DES 050066

202.   Apr. 29, 2019 email from E. Long to P. Busteed regarding schedule delay and hotel
       bookings, DES 050454

203.   Dec. 17, 2018-Feb. 27, 2019 email string between R. Farnsworth, E. Long et al., re:
       extension of builder's risk insurance, WWII 046873-046879

204.   Feb. 21, 2019 email from 0. Urena to R. Farnsworth attaching invoice and endorsement
       no. 6 for builder's risk extension, WWII 046035-046042

205.   Feb. 21, 2019 email string between S. McGovern and R. Farnsworth re: dry wall upgrade
       to try to mitigate delay, WWII 046043-046044

206.   October 9, 2018 email string between R. Farnsworth and B. Berger re: strategies to reduce
       the impact of the structural steel errors, WWII 91850

207.   March 1, 2018 email string between R. Areas and A. Reyna attaching comments regarding
       RC010/ASI 3 structural steel changes, DES 034743-034755

208.   March 2, 2018 email string between J. Wurst and R. Areas requesting Areas not threaten
       to stop work before asking for status, DES 034787-034790

209.   March 5, 2018 email string between A. Reyna and E. Long, et al., regarding RCO 10/ASI
       3 structural steel changes, DES 034878-034891

210.   February 6, 2019 email from W. O'Donnell to R. Areas attaching CCD 6 Jan. billing
       documentation, DES 046742-046770

211.   January 7, 2019 email from W. O'Donnell to R. Areas attaching documentation for RCO
       10R, RCO 23, RCO 10R-ASI 3, RCO 23-ASI 6, DES 045516-045603

212.   September 12, 2018 email from J. Wurst to W. O'Donnell attaching Wurst's August 29
       letter requesting indemnification, DES 023621-023625

213.   Fed. R. Evid. 1006 Summaries of Structural Errors, Repairs, Payments, Damages,
       Correspondence and other Voluminous Writings

214.   Expert Reports of M. Pinto, D. Pearson, and H. Sharp

215.   All documents cited and/or relied on by Plaintiffs' experts and/or by Defendants' experts

216.   All documents needed to rebut assumptions, analysis, conclusions, or any other matter
       stated by Defendants' experts

217.   Any documents identified during depositions in this matter

218.   Documents produced by any party or third-party witness in this action


                                              -14-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 15 of 23




219.   April 17, 2018 email from E. Long to A. Reyna and R. Areas regarding site visit, DES
       035262

220.   April 17, 2018 email from J. Stewart to R. Areas, A. Reyna regarding site visit, DES 35268

221.   April 27, 2018, email from E. Long to S. McGovern, et al., attaching CCD 3, WWII
       015812-015822

222.   May 7, 2018 email from S. McGovern to R. Areas regarding comments regarding RCO
       23/ASI 6 Structural Steel Revisions, DES 35998

223.   May 11, 2018 email string between E. Long, J. Wurst and W. O'Donnell attaching R.
       Farnsworth's letter regarding CCD 3 and request to identify any other issues before further
       complications, DES 36126-36130

224.   May 11, 2018 email string between W. O'Donnell and R. Areas regarding design
       engineering issue, DES 36132

225.   May 14, 2018 email from J. Wurst to W. O'Donnell attaching R. Farnsworth's letter
       regarding RCO 23 — ASI 6 Str'l Steel Changes, DES 36195

226.   May 21, 2018 email string between T. LeCorgne and R. Areas, et aL, regarding review of
       steel framing - Infinity Structure Sketch and noting Areas is out until 5/29, DES 36725

227.   July 13, 2018 email from R. Goolabsingh to J. Stewart, W. O'Donnell, R. Areas attaching
       April 25, 2015 site observation report, DES 37877

228.   September 20, 2018 email from R. Areas to R. Goolabsingh regarding hangover, DES
       024656

229.   January 15, 2019 email from W. O'Donnell to E. Long regarding CCD 6 billing, DES
       045751

230.   December 5, 2019 email string between W. O'Donnell and R. Areas regarding Pay App
       25, CCD 6 backup, DES 051413-051417

231.   November 18, 2019 email string between S. McGovern and R. Areas, et al., attaching CCD
       6 March billing backup, DES 051346-051368

232.   October 11, 2019 Certificate of Substantial Completion

233.   Documentation reflecting any additional payments to the City of New Orleans for
       permitting related to structural steel errors

234.   Documentation of monies reimbursed to WWIITI/Museum by Evanston and DeSimone

235.   Higgins Hotel guest occupancy log




                                              -15-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 16 of 23




236.   August 29, 2018 email string between E. Long and W. Palmisano, et al., regarding pour
       options, WWII 024487-024490

237.   August 29, 2018 email string between E. Long, W. Palmisano, et al., regarding pour
       options, WWII 024475-024482

238.   August 29, 2018 email from L. Ramirez to R. Areas, R. Goolabsingh, attaching A.
       Mavalankar's drawing comments regarding critical issues, DES 022007-022013

239.   November 17, 2017 Issued for Construction Structural Drawings stamped by W.
       O'Donnell, P.E., LLC, produced by Nichols Brosch Wurst Wolfe & Associates

240.   November 17, 2017 Issued for Construction Architectural Drawings, as produced by
       NBWW

241.   April 30, 2018 Construction Change Directive ("CCD") #3, WWII 032006-032007

242.   May 1, 2018 SSK-45, DES 007013

243.   May 2, 2018 SSK-47A, DES 007015

244.   August 22, 2018 SSK-60A, B, C, D, DES 007176-007180

245.   August 31, 2018 SSK-60A REV, B REV, C REV, D REV, E, DES 007171-007175

246.   September 8, 2018 CCD#6.0/ASI 12, ASI 12R, WWII 031876-031893

247.   September 17, 2018 CCD#6.1/ASI 12.1, ASI 12.2, WWII 025278-025295

248.   September 19, 2018 CCD#6.2/ASI 12.3, WWII 120886-120899

249.   October 5, 2018 CCD#6.3/ASI 12.4, WWII 120930-120941

250.   October 22, 2018 CCD#6.4/ASI 12.5, WWII 034981-035010

251.   October 29, 2018 CCD#6.5/ASI 12.6, WWII 035745-035758

252.   August 16, 2018 RFI #169 - W14X22 Beam at Level 3, WWII 031643-031648

253.   April 25, 2018 DeSimone Site Observation Report # 20180425, DES 006951-007008

254.   August 1, 2018 letter from W. O'Donnell to J. Wurst regarding CCD #3, DES 021056-
       021057

255.   August 28, 2018 letter from W. O'Donnell to J. Wurst titled Structural Steel Beam
       Reinforcement-Levels 2, 2.5, and 3, DES 001818

256.   September 5, 2018 letter from W. O'Donnell to J. Wurst titled Structural Reinforcement,
       DES 001819-001821


                                             -16-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 17 of 23




257.   September 7, 2018 letter from W. O'Donnell to J. Wurst titled Structural Reinforcement,
       DES 001823-001825

258.   April 26, 2018 email and attachments from A. Reyna to R. Areas regarding structural
       revisions and notification of delay for same, DES 035454-035457

259.   August 9-15, 2018 email string between S. McGovern and R. Areas regarding 3rd Floor
       SE beam, DES 021670-021675

260.   August 22-23, 2018 email from D. Nanni to W. O'Donnell, et al., attaching drawing
       comments regarding overstressed/undersized beams at level 3, DES 022102-022109

261.   Professional Engineers and Land Surveyors Professional and Occupational Standards,
       Sect. 2503.C, Title 46, Part LXI

262.   November 3, 2017-October 25, 2019 Palmisano Daily Logs, WWII 094618-095781

263.   WWII CCD#6 Meeting Minutes dated October 23, 2018, October 30, 2018, November 13,
       2018, November 20, 2018, and December 4, 2018, WWII 86548-86567

264.   Palmisano Higgins Hotel & Conference Center Monthly Reports for:

       --February 2018, WWII 011885-011936
       --March 2018, WWII 013811-013839
       --April 2018, WWII 015310-015372
       --May 2018, WWII 121012-121078
       --June 2018, WWII 018783-018852
       --July 2018, WWII 021530-021594
       --August 2018, WWII 018783-018852
       --September 2018, WWII 024952-025017
       --October 2018, WWII 034727-034792
       --November 2018, WWII 121603-121666
       --December 2018, WWII 121667-121721
       --January 2019, WWII 121722-121788
       --February 2019, WWII 121789-121842
       --March 2019, WWII 121843-121897
       --April 2019, WWII 121123-121161
       --May 2019 (WWII 052628-052663
       --June 2019, WWII 121898-121953
       --July 2019, WWII 121954-122005

265.   Palmisano construction site photographs, WWII 095788-096305

266.   August 9-5, 2018 email string between S. McGovern and R. Areas/J. Stewart regarding
       issues with respect to 3rd Floor SE, DES 021657-021670

267.   September 7-14, 2018 email string between W. Palmisano and P. Busteed regarding
       CCD#6 structural reinforcements, WWII 025159-025164


                                            -17-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 18 of 23




268.   October 17, 2018 email and attachments from S. McGovern to E. Long regarding and
       attaching RCO#84, WWII 034287-034323

269.   October 1, 2018 email string between S. McGovern and R. Areas regarding structural
       repairs, DES 038690-038692

270.   September 28-October 4, 2018 email string between S. McGovern and R. Area/P. Busteed
       regarding repair details, DES 039064-039066

271.   October 4-5, 2018 DeSimone emails and attachments regarding structural repair sketches,
       DES 039120-039121

272.   October 8, 2018 email string between E. Long and S. McGovern regarding structural
       repairs, DES 039147-039148

273.   October 11, 2018 email string between S. McGovern and R. Areas regarding structural
       repair sketches, DES 039650-039651

274.   October 11-12, 2018 email string between S. McGovern regarding structural repair
       sketches, DES 039688-039690

275.   December 11, 2018 Amendment to Contract and Settlement Agreement between WWIITI
       and Palmisano, WWII 000342-000351

276.   October 12, 2018 RCO #RC0071 revised and attached backup documentation, WWII
       096334-096367

277.   Additional RCOs, including, RCO #23, #59, and #133, WWII 031473-031502, 031512-
       031519, 050098-050101

278.   All Palmisano CCD#6 Updates, including, but not limited to:

       --September 21, 2018, DES 024819-024826
       --September 26, 2018, DES 025936
       --September 28, 2018, DES 038672-038676
       --October 2-3, 2018, DES 039018-039025
       --October 8-9, 2018, DES 039256-039266
       --October 10, 2018, DES 039319-039323
       --October 11, 2018, DES 039659-039665
       --October 12 and 15, 2018, DES 039918-039930
       --October 17, 2018, DES 040460
       --October 26, 2018, DES 040453-040465
       --October 30, 2018, DES 042669-042680
       --October 31, 2018 and November 1, 2018, DES 042681-042696
       --November 2, 2018, DES 042697-042709
       --November 3-4, 2018, DES 042710-042724
       --November 5-6, 2018, DES 042725-042738
       --November 7-8, 2018, DES 042851-042865


                                             -18-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 19 of 23




       --November 9-10, 2018, DES 042866-042878

279.   W. O'Donnell's Responses to WWIITI's Requests for Production of Documents

280.   W. O'Donnell's Answers and Supplemental Answers to WWIITI's Interrogatories

281.   DES's Answers to WWIITI's Interrogatories

282.   DES's Responses to WWIITI's Requests for Production of Documents

283.   May 24, 2017 Standard Form Agreement Between Architect and Consultant regarding
       Higgins Hotel, DES 001676-001686

284.   April-May 2017 email string and attachments between W. O'Donnell and J. Wurst
       regarding Agreement between NBWW and DES, DES 028324-028379

285.   March 6, 2017 Standard Form Agreement Between Owner and Architect regarding
       Higgins Hotel, DES 001687-001729

286.   April 26, 2018 email string and attachments regarding notification of delay for structural
       revisions, DES 035454-035457

287.   February 21, 2018 email between J. Wurst and W. O'Donnell regarding CCD#3 payments,
       DES 048169-048170

288.   August 29-30, 2018 email string between J. Wurst and W. O'Donnell regarding structural
       repairs, DES 022639-0022641

289.   August 2018 email string and attachments between NBWW and DES regarding RFI
       162/ASK-071, DES 022658-022663

290.   August 30, 2018 email from W. O'Donnell to L. Ramirez, et al., regarding sequencing and
       tasks for structural repairs, DES 022610-022614

291.   September 4, 2018 email from J. Wurst to W. O'Donnell and attached letter regarding
       structural repairs and YAS peer review, DES 022828-022831

292.   September 6, 2018 email string between NBWW and DES regarding repair sketches and
       YAS peer review, DES 023126-023128

293.   October 2, 2018 email from W. O'Donnell to J. Wurst regarding and attaching draft internal
       DES peer review, DES 038837-038845

294.   September 20, 2018 email from P. Busteed to W. O'Donnell regarding repair details, DES
       024615

295.   October 1, 2018 email between J. Wurst and R. Areas/W. O'Donnell and related email
       string regarding changes to repair details, DES 038693-038695



                                              -19-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 20 of 23




296.   September 17-21, 2018 email string between NBWW and DES regarding status of repair
       sketches, DES 024784-024785

297.   September 14-21, 2018 email string regarding glass loading in hotel guest rooms, DES
       02483-024833

298.   October 1, 2018 email string regarding status of structural design revisions and YAS peer
       review, DES 038758-038759

299.   October 2, 2018 email between J. Wurst and W. O'Donnell regarding CCD#6.3, DES
       038836

300.   October 2, 2018 email between J. Wurst and W. O'Donnell regarding status and delay in
       issuance of structural repair details, DES 038881

301.   October 4-5, 2018 email string between NBWW and DES regarding revisions to structural
       repair sketches, DES 039128-039129

302.   October 8, 2018 email string between E. Long and S. McGovern regarding CCD#6 repairs
       and issuance of repair sketches, DES 039157-039159

303.   October 8, 2018 email string between WWIITI and Palmisano regarding status of CCD#6
       repairs, DES 039162-039164

304.   November 8, 2018 email and attachments between J. Wurst and T. Brennan/W. O'Donnell
       regarding estimated CCD#6 costs, DES 043641-043641

305.   October 1-2, 2018 email string between J. Wurst and W. O'Donnell, et al., regarding
       estimated CCD#6 costs, DES 038832-038834

306.   September 7, 2018 email and attachments between R. Goolabsingh and P. Busteed, et al.,
       regarding DES revisions to CCD#6 repair groupings, DES 023251-023257

307.   September 7, 2018 email and attachments from P. Busteed to R. Farnsworth, et al.,
       regarding issuance of CCD#6 and weekly CCD#6 meetings, DES 023195-023207

308.   September 8, 2018 email string and attachments between W. Palmisano and P. Busteed
       regarding draft CCD#6 and Palmisano comments, DES 023413-023429, 023466-023474

309.   September 18, 2018 email and attached letter from W. O'Donnell to J. Wurst titled
       Structural Reinforcement-Executive Summary, DES 24533-024538

310.   October 16, 2018 email string between J. Wurst and W. O'Donnell regarding telephone
       conference with GC and ownership, DES 039951-039952

311.   October 31, 2018 email between J. Wurst and W. O'Donnell, et al., regarding CCD#6
       telephone conference, DES 042021




                                             -20-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 21 of 23




312.   October 31-November 1, 2018 email string between J. Wurst and W. O'Donnell, et al.,
       regarding hotel piles, DES 042075-042708

313.   September 6-7, 2019 DES email string regarding structural repair sketches, DES 023226-
       023227

314.   September 12, 2018 email between W. O'Donnell and Markel regarding claim update and
       information, DES 015841

315.   October 30, 2018 email and attachment between W. O'Donnell and R. Areas regarding
       review of CCD#6 invoice, DES 041696-041760

316.   November 1-2, 2018 email string and attachments between R. Areas, S. McGovern, E.
       Long, et al., regarding CCD#6 Ellis Steel invoices, DES 042260-042327

317.   November 9, 2018 email string between R. Farnsworth, J. Wurst, W. O'Donnell regarding
       status of CCD#6 funding and response to peer review, DES 036695-036696

318.   November 16, 2018 email string between E. Long and W. O'Donnell, et al., regarding
       status of CCD#6 funding from insurance carrier, DES 043075-043076, 043085-043087

319.   November 12-16, 2018 email string between DES, NBWW, GC, and WWIITI regarding
       temporary roof submittal, DES 043046-043050

320.   November 9-20, 2018 email string between GC, WWIITI, NBWW, and DES regarding
       temporary roof, DES 018096-018097

321.   November 27, 2018 email string and attachments between W. O'Donnell, J. Wurst, E.
       Long, and R. Farnsworth regarding payment of temporary roof costs, DES 043638-043640

322.   September 26, 2018 email between R. Goolabsingh and W. O'Donnell, et al., regarding
       Florida Structural Engineers Association write-up for DES work on Seminole Hollywood
       Hard Rock Hotel, DES 025166-025167

323.   December 20, 2018 Evanston check 520067666 to WWII Museum for $344,273.54,
       Evanston 000001

324.   March 14, 2018 email string between R. Areas and P. Busteed regarding review of CCD#6
       pay app, DES 048959-048560

325.   March 13, 2018 email string and attachments between GC, WWIITI, NBWW, and DES
       regarding review of CCD#6 items, DES 048773-048782

326.   March 14, 2019 email string and attachments between P. Busteed and R. Areas regarding
       review of February 2019 CCD#6 billing summary/invoice #5, DES 048982-049010

327.   March 14-19, 2019 email string and attachments between R. Areas, P. Busteed, S.
       McGovern, W. O'Donnell, et al., regarding review of CCD#6 costs, DES 049132-049170



                                            -21-
       Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 22 of 23




328.   March 14-29, 2019 email string and attachments between R. Areas, P. Busteed, S.
       McGovern, W. O'Donnell, et al., regarding review of CCD#6/temporary roof costs, DES
       049485-049524

329.   April 12-30 and May 13, 2019 email string and attachments between P. Busteed, R. Areas,
       S. McGovern, E. Long, W. O'Donnell, et al., regarding review and payment of CCD#6
       costs, DES 050109-050146, 050436-050439, 050470-050498, 050659-050665

330.   June 3, 2019 email string between P. Busteed, W. O'Donnell, R. Areas, et al., regarding
       payment of CCD#6 costs, DES 050816-050824

331.   March 29-April 26, 2019 email string and attachments between GC, NBWW, and DES
       regarding valet ramp, DES 050203-050212, 050283-050293

332.   October 11, 2018 email string between R. Farnsworth, J. Wurst, W. O'Donnell, et al.,
       regarding design deficiencies, DES 039342

333.   October 30, 2019 email string and attachments between S. McGovern, E. Long, P. Busteed,
       W. O'Donnell, et al., regarding review of CCD#6 billing summary/invoice #7, DES
       051207-051219

334.   November 26-January 3, 2020 email string and attachments between P. Busteed, S.
       McGovern, Luiz Ramirez, W. O'Donnell, R. Areas et al., regarding review and approval
       of CCD#6 costs, DES 051393-051406, 051441-051443, 051517-052530

335.   National Society of Professional Engineers Code of Ethics for Engineers

336.   Deposition transcript of October 16, 2020 deposition of W. O'Donnell

337.   October 16, 2020 YAS Structural Peer Review Report, WWII 034107-034230

338.   Project ASIs, WWII 011060-011064, 036845-036855

339.   Construction site photos, including, but not limited to, DES 008132-008133

                                            Respectfully submitted,

                                           /s/ Shannon S. Holtzman
                                           Shannon S. Holtzman (Bar # 19933)
                                           Sean M. Toomey (Bar # 36055)
                                           Mark R. Deethardt (Bar # 34511)
                                           LISKOW & LEWIS
                                           One Shell Square
                                           701 Poydras Street, Suite 5000
                                           New Orleans, Louisiana 70139
                                           Telephone: (504) 581-7979

                                           Attorneys for Plaintiff, World War II Theatre, Inc.


                                             -22-
            Case 2:19-cv-11187-CJB-MBN Document 71 Filed 02/01/21 Page 23 of 23




                                 CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been filed

electronically with the Clerk of Court using the CM/ECF system and that notice of this filing has

been sent to all parties or counsel of record who are registered to receive electronic service by

operation of the Court's electronic filing system, this 1st day of February, 2021.


                                              /s/ Shannon S. Holtzman


5192972_1




                                                -23-
